                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    U.S.A. DAWGS, INC.,                                    Case No. 2:17-CV-2054 JCM (NJK)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     CROCS, INC., et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of U.S.A. Dawgs, Inc. v. Crocs, Inc. et al, case no.
               14     2:17-cv-02054-JCM-NJK.
               15            On March 21, 2019, plaintiff filed a motion to continue the hearing on the pending motion
               16     for sanctions that is currently set for Wednesday, March 27, 2019 at 11:00 a.m. (ECF No. 69).
               17     Plaintiff’s counsel, who is admitted pro hac vice from California, has informed the court of a
               18     personal conflict that will prevent him from being able to travel to Nevada for the hearing. Id.
               19     Plaintiff has also represented that defendant does not oppose this continuance. Id.
               20            Accordingly, and good cause appearing, the court hereby vacates the hearing currently set
               21     for Wednesday, March 27, 2019, at 11:00 a.m., and reschedules the hearing for Monday, April 15,
               22     2019, at 10:00 a.m. No further requests for continuance shall be entertained by the court.
               23            Accordingly,
               24            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
               25     continue (ECF No. 69) be, and the same hereby is, GRANTED.
               26     ...
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            IT IS FURTHER ORDERED that the motion hearing currently set for Wednesday, March
                2     27, 2019, at 11:00 a.m. be, and the same hereby, is CONTINUED to Monday, April 15, 2019, at
                3     10:00 a.m.
                4            IT IS SO ORDERED.
                5            DATED March 22, 2019.
                6                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
